DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made of applicant’s amendment filed on 12 March 2022.
Claims 1-20 are presented for examination.
Claims 1-20 are rejected.
Claims 1, 8 and 15 are amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1 September 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Argument
Applicant’s arguments filed in the amendment filed on 12 March 2022, have been fully considered but they are not deemed persuasive:
Applicant argued that “In view of the amendments herein, Applicant asserts that the currently amended claims cannot be practically performed in the human mind, and, as such, do not recite patent-ineligible mental processes per the MPEP. Applicant’s amended claims recite, inter alia, using a computer processor to evaluate an entity analytics engine, selecting resolved entities from a persistent storage database, decomposing the selected resolved entity into two or more virtual resolved entities that are stored in random access memory, then iteratively performing entity resolution on each virtual resolved entity according to a prescribed sort order until no further entity resolution events are triggered.”
	Examiner respectfully disagrees.
The additional elements, “computer processor,” “entity analytics engine.” “persistent storage,” “database” and “random access memory” are recited at high level.
Further, MPEP 2106.04(a)(2)(III)(C) “C. A Claim That Requires a Computer May Still Recite a Mental Process…
2. Performing a mental process in a computer environment…
3. Using a computer as a tool to perform a mental process…” 
MPEP 2106.04(a)(2)(III)(D), “D. Both Product and Process Claims May Recite a Mental Process.”
	Therefore, the recitation of generic computer components at high level does not overcome the 101 abstract Idea rejections. 
	Further, as stated in the rejection(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “processor” to perform the “order” step. The “processor” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any 
Further, the claim recites additional element – 
“responsive to receiving a specific post selection submitted in a first channel, receiving, by one or more processors, query text associated with the specific post in the first channel, wherein the query text includes one or more words for performing a query evaluation;” and 
“receiving, by one or more processors, a query location, wherein the query location includes a plurality of channels for performing the query evaluation;,” which are Mere Data Gathering and is in form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc.,”).
Further, the claim recites additional element – 
“responsive to extracting one or more ranking factors from the specific post selection, performing, by one or more processors, the query evaluation at the query location to collect a plurality of potential matching posts based on the one or more ranking factors;” and
“displaying, by one or more processors, the ordering of the plurality of potential matches, as two-dimensional search results based on a timeline and channel relevancy, wherein each of the plurality of channels is ordered according to channel relevancy compared to the first channel” which are Selecting a particular data source or type of data to be manipulate and is in form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A”).

Applicant argued that “As described above with respect to Step 2A, Prong One, the Applicant claims an improvement to technology by improving on user interfaces and displaying, in a user interface, a consolidated amount of data utilizing two-dimensional search results. Applicant’s specification in paragraph [0002] highlights an issue with the prior art that Applicant’s invention is improving and states, “Presently, enterprise multi-channel business communication systems allow employees of an organization to communication with one another via multiple channels, while belonging to multiple groups. The multiple groups can be organized based on departments within the organization, teams within each department, technical domains, and client domains. Due to potential overlapping of the multiple groups, a single topic can be spread over multiple channels as the topic is discussed between the multiple groups. As a result, a user seeking a resolution to an issue would typically have to search multiple channels to pull the necessary information for the resolution” (emphasis supplied).
Applicant’s amended claim 1 improves on providing relevant solutions to an issue from multiple channels in a consolidated manner utilizing two-dimensional search results in a user interface. Therefore, Applicant’s amended claim 1 improves on user interfaces which courts have previously found to be patent-eligible (Core Wireless Licensing S.A.R.L v. LG Elecs., Inc., 880 F.3d 1356 (Fed. Cir. 2018)).”
Examiner respectfully disagrees.
Using a computer as a tool to perform a mental process. An example of a case in which a computer was used as a tool to perform a mental process is Mortgage Grader, 811 F.3d. at 1324, 117 USPQ2d at 1699. The patentee in Mortgage Grader claimed a computer-implemented system for enabling borrowers to anonymously shop for loan packages offered by a plurality of lenders, comprising a database that stores loan package data from the lenders, and a computer system providing an interface and a grading module. The interface prompts a borrower to enter personal information, which the grading module uses to calculate the borrower’s credit grading, and allows the borrower to identify and compare loan packages in the database using the credit grading. 811 F.3d. at 1318, 117 USPQ2d at 1695. The Federal Circuit determined that these claims were directed to the concept of "anonymous loan shopping", which was a concept that could be "performed by humans without a computer." 811 F.3d. at 1324, 117 USPQ2d at 1699. Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a 
For completeness, improving how data are displayed may not be sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I): “viii. Arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019).”).
Additionally, as stated in the rejection, the limitation “performing…collect…” and “displaying” are not sufficient to amount to significantly more than the judicial exception because “performing…collect…” and “displaying,” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “iv. Presenting offers and gathering statistics, OIP Techs.”
Regarding to “two-dimensional search results,”
Young, paragraph [0002], discloses “…presenting search results on an electronic device, wherein the electronic device includes a tuner configured to tune the electronic device to receive scheduled programming. The method comprises receiving a search query; searching, with at least one processor, at least one data source based, at least in part, on the search query; and presenting results of the search using a time-based axis and a time-independent axis.” Paragraphs [0053]-[0054], Fig. 3,
Each of the search results received by the client identifies an electronic item (e.g., a Web page, a document, a report, a personal profile)…” paragraph [0009], “FIG. 6 is a view of search results presented in a two-dimensional linear format.” Paragraph [0027], “FIG. 6 is a graphical format…each search result is associated with at least a first type of metadata and a second type of metadata. Moreover, a graphical indication of each search result is located at coordinates (A.sub.X, B.sub.X) of a coordinate system comprising axis A and axis B. Axis A represents the first type of metadata and axis B represents the second type of metadata. For each search result, the coordinate A.sub.X is based on a value of the first type of metadata and the coordinate B.sub.X is based on a value of the second type of metadata” Paragraph [0028], 
	Kusumoto et al., 20150186518, paragraph [0196], discloses “…the history display unit may display the analysis result transmitted by the history outputting unit as a graph including a time axis indicating time passage in conformity with the chronological order and a rank axis indicating a rank as the analysis result, and also display the use time of the cosmetic specific information transmitted by the history outputting unit in conformity with the time axis of the graph.”
Thus, the limitation does not amount to significantly more. Even when considered 

Applicant argued that “Applicant believes the Office Action is improperly broadly interpreting "two-dimensional search results" because the Applicant claim 1 clearly defines the two axes as being timeline based and channel relevancy based. Young, in Fig. 3 (provided below), clearly illustrates a simplified time-independent and time-based single dimension line graph representing the content being shown in the visual search interface.”
Examiner respectfully disagrees.
Claim 1 is rejected under 103. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.
Therefore, Carter, paragraph [0031], “In block 114, the results of the search for related content and filtering of the search results or list of posts of related content including other sources of related content may be organized. For example, the remaining list of posts of related content may be organized chronologically and/or based on an interest relevance to the user…” and paragraph [0037], “…A setting or weighting 305 may also be selected or set for each source based on a level of importance of the source…” which disclose search results can be displayed based on channel 
While Carter discloses other elements in the argued limitation(s), Young is used to teach that results can be displayed in “two-dimensional search results” (Young: Paragraph [0002], “…presenting search results on an electronic device, wherein the electronic device includes a tuner configured to tune the electronic device to receive scheduled programming. The method comprises receiving a search query; searching, with at least one processor, at least one data source based, at least in part, on the search query; and presenting results of the search using a time-based axis and a time-independent axis.” paragraph [0054], “In some embodiments, first axis for displaying search results may be a time-independent axis 310. Search results may be ordered along time-independent axis 310…be ordered along the time-independent axis based, at least in part, on relevance to the search query that led to the result…” paragraph [0055], “search results may also be organized along a second axis that is time-based and is configured to display search results available for viewing at different times”, Fig. 3,
WHERE “dimensional” is broadly interpreted as “axis”
WHERE “two-dimensional” is broadly interpreted as “time-based axis and a time-independent axis.”)
It would have been obvious to one of ordinary skill in the art before the effective SEARCHING AND DISPLAYING RELATED CONTENT TO A POST IN AN ACTIVITY STREAM” as taught by Carter by implementing “USER INTERFACE FOR ENTERTAINMENT SYSTEMS” as taught by Young, because it would provide Carter’s method with the enhanced capability of “…do not require a rigid visual presentation of scheduled programming content because the user is not restricted to navigating displayed entries using a five-way navigation command system. To this end, some embodiments of the invention are directed to methods and apparatus for an improved visual search interface.” (Young: paragraph [0030]).
Additionally, if applicant is referring to Fig. 3, examiner would like to point to Young, paragraph [0056], which explicitly disclose “…the result screen 300 includes search results displayed on only two axes…”
Young only discloses two axes, first axis is relevance based (e.g. 310), and second axis is time-based (e.g. 320). 
Further, for completeness, an ordinary skill in the art will understand that two-dimensional is inherently included in three-dimensional, which is merely two-dimensional with additional dimension. (Note: two-dimensional does not inherently three-dimensional)
Also, since the claims recites “comprising,” which indicates there are other elements that are not currently recited in the claim language, where applicant may add limitation that includes an additional dimension. 

For the above reasons, the rejections are maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites, “A method comprising: 
responsive to receiving a specific post selection submitted in a first channel, receiving, by one or more processors, query text associated with the specific post in the first channel, wherein the query text includes one or more words for performing a query evaluation; 
receiving, by one or more processors, a query location, wherein the query location includes a plurality of channels for performing the query evaluation; 
responsive to extracting one or more ranking factors from the specific post selection, performing, by one or more processors, the query evaluation at the query location to collect a plurality of potential matching posts based on the one or more ranking factors; 
ordering, by one or more processors, the plurality of potential matches 
displaying, by one or more processors, the ordering of the plurality of potential matches, as two-dimensional search results based on a timeline and channel relevancy, wherein each of the plurality of channels is ordered according to channel relevancy compared to the first channel.”
(Step 1) The claim recites “A method comprising…” as drafted, is a method, which is a statutory category of invention.
(Step 2A-Prong One) The limitation of “ordering, by one or more processors, the plurality of potential matches according to a plurality of determined scores for the plurality of potential matches, wherein each determined score from the plurality of determined scores is based on the one or more ranking factors,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor” language, “ordering” in the context of this claim encompasses the user manually ordering, by one or more processors, the plurality of potential matches according to a plurality of determined scores for the plurality of potential matches, wherein each determined score from the plurality of determined scores is based on the one or more ranking factors in his mind.
If claim limitations, under its broadest reasonable interpretation, covers Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “processor” to perform the “order” step. The “processor” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional element – 
“responsive to receiving a specific post selection submitted in a first channel, receiving, by one or more processors, query text associated with the specific post in the first channel, wherein the query text includes one or more words for performing a query evaluation;” and 
“receiving, by one or more processors, a query location, wherein the query location includes a plurality of channels for performing the query evaluation;,” which are Mere Data Gathering and is in form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc.,”).
Further, the claim recites additional element – 
performing, by one or more processors, the query evaluation at the query location to collect a plurality of potential matching posts based on the one or more ranking factors;” and
“displaying, by one or more processors, the ordering of the plurality of potential matches, as two-dimensional search results based on a timeline and channel relevancy, wherein each of the plurality of channels is ordered according to channel relevancy compared to the first channel” which are Selecting a particular data source or type of data to be manipulate and is in form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A”).
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “processor” to perform “receiving,” “receiving,” “performing…collect…,” “ordering” and “displaying” steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Further, the limitation “receiving” and “receiving,” are not sufficient to amount to significantly more than the judicial exception because “receiving,” “receiving,” only add well-understood, routine and conventional activities previously known to the i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec,” and “buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)”
Further, the limitation “performing…collect…” and “displaying” are not sufficient to amount to significantly more than the judicial exception because “performing…collect…” and “displaying,” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “iv. Presenting offers and gathering statistics, OIP Techs.”
Regarding to “two-dimensional search results,”
Young, paragraph [0002], discloses “…presenting search results on an electronic device, wherein the electronic device includes a tuner configured to tune the electronic device to receive scheduled programming. The method comprises receiving a search query; searching, with at least one processor, at least one data source based, at least in part, on the search query; and presenting results of the search using a time-based axis and a time-independent axis.” Paragraphs [0053]-[0054],[0056], Fig. 3,
Lemaire, paragraph [0002], discloses “Each of the search results received by the client identifies an electronic item (e.g., a Web page, a document, a report, a personal profile)…” paragraph FIG. 6 is a view of search results presented in a two-dimensional linear format.” Paragraph [0027], “FIG. 6 is a graphical format…each search result is associated with at least a first type of metadata and a second type of metadata. Moreover, a graphical indication of each search result is located at coordinates (A.sub.X, B.sub.X) of a coordinate system comprising axis A and axis B. Axis A represents the first type of metadata and axis B represents the second type of metadata. For each search result, the coordinate A.sub.X is based on a value of the first type of metadata and the coordinate B.sub.X is based on a value of the second type of metadata” Paragraph [0028], 
	Kusumoto et al., 20150186518, paragraph [0196], discloses “…the history display unit may display the analysis result transmitted by the history outputting unit as a graph including a time axis indicating time passage in conformity with the chronological order and a rank axis indicating a rank as the analysis result, and also display the use time of the cosmetic specific information transmitted by the history outputting unit in conformity with the time axis of the graph.”
Thus, the limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
For claim 2, which discloses “wherein the one or more ranking factors are selected from a group consisting of: information for a user who posted the specific post, information for one or more other users to whom the specific post was directed to, information for the first channel in which the specific post originated, a topic for the query text in the specific post, and a time when the specific post with the query text was submitted.” which is merely data (e.g. contents) and does not meet any of the categories (MPEP: 2106.03, “Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product).”).
Claim 2 incorporates limitations from Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	For claim 3, which discloses “The method of claim 2, further comprising: reordering, by one or more processors, the plurality of channels for the plurality of potential matches according to the channel relevancy with respect to the first channel with the specific post.”
(Step 2A-Prong One) The limitation of “reordering, by one or more processors, the plurality of channels for the plurality of potential matches according to the channel relevancy with respect to the first channel with the specific post,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor,” nothing in the claim element precludes the step from processor” language, “reordering” in the context of this claim encompasses the user manually reordering, by one or more processors, the plurality of channels for the plurality of potential matches according to the channel relevancy with respect to the first channel with the specific post in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “processor” to perform the “reorder” step. The “processor” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “processor” to perform “reordering” step amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide 
Thus, the limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
	For claim 4, which discloses “The method of claim 2, wherein receiving the query text associated with the specific post in the first channel further comprises: 
responsive to determining the user did not specify the query text for the specific post, determining, by one or more processors, to utilize text present in the specific post as the query text; and 
displaying, by one or more processors, a notification to the user stating that the query text was not provided, wherein the notification requests confirmation from the user to utilize the text present in the specific post as the query text.”
(Step 2A-Prong One) The limitation of “determining, by one or more processors, to utilize text present in the specific post as the query text,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor” language, “determining” in the context of this claim encompasses the user manually determining, by one or more processors, to utilize text present in the specific post as the query text in his mind.
If claim limitations, under its broadest reasonable interpretation, covers Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “processor” to perform the “determining” and “displaying” steps. The “processor” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional element – 
“displaying, by one or more processors, a notification to the user stating that the query text was not provided, wherein the notification requests confirmation from the user to utilize the text present in the specific post as the query text” which are Selecting a particular data source or type of data to be manipulate and is in form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A”).
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “processor” to perform “determining” and “displaying” steps 
Further, the limitation “displaying” is not sufficient to amount to significantly more than the judicial exception because “displaying,” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “iii. Restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC” and “iv. Presenting offers and gathering statistics, OIP Techs.”
Thus, the limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
For claim 5, which discloses, “The method of claim 2, wherein the two-dimensional search results display a second channel closer to the first channel than a third channel based on the channel relevancy with respect to the first channel.”
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “processor” to perform the “displaying” steps. The “processor” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements 
Further, the claim recites additional element – 
“display a second channel closer to the first channel than a third channel based on the channel relevancy with respect to the first channel” which are Selecting a particular data source or type of data to be manipulate and is in form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A”).
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “processor” to perform “displaying” step amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Further, the limitation “displaying” is not sufficient to amount to significantly more than the judicial exception because “displaying,” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “iv. Presenting offers and gathering statistics, OIP Techs.”
In addition, the communication dataset can also rank any communication channels returned with the search results. For example, an entity's local phone number can be ranked first, as the communications channel associated with a higher relevancy, followed by an email address, with a lower ranking…”
Rappaport, 20020007285, paragraph [0068], “…review the potential list of data sources identified by the content identification logic 337 and select therefrom a list of data sources to be stored in the Evidence database, based upon various selection criteria including the quality and relevancy of the documents, ranking of the site or database from which the documents are retrieved, ranking or reputation of the sources of the documents, etc…”
	Heikes et al., 20050055416, “The capture rule also may control capture, filtering, or ranking of an instant message based on a degree of separation between the user 905 and the message source 950 under a rationale, for example, that the user is more inclined to receive an instant message from a friend of a friend than from an individual not connected to the user. More specifically, the degree of separation between the user 905 and the message source 950 describes a number of intermediary relationships needed to link the user and the message source. Typically, user contact lists (e.g., address book, buddy list, ”
Thus, the limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
	For claim 6, which discloses “The method of claim 5, wherein the two-dimensional search results display a single text snippet of a single potential matching post for each of the plurality of potential matching posts.”
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “processor” to perform the “displaying” steps. The “processor” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional element – 
“display a single text snippet of a single potential matching post for each of the plurality of potential matching posts.” which are Selecting a particular data source or type of data to be manipulate and is in form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A”).
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “processor” to perform “displaying” step amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Further, the limitation “displaying” is not sufficient to amount to significantly more than the judicial exception because “displaying,” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “iv. Presenting offers and gathering statistics, OIP Techs.”
Lemaire, paragraph [0002], discloses “Each of the search results received by the client identifies an electronic item (e.g., a Web page, a document, a report, a personal profile)…” paragraph [0009], “FIG. 6 is a view of search results presented in a two-dimensional linear format.” Paragraph [0027], “FIG. 6 is a graphical format…each search result is associated with at least a first type of metadata and a second type of metadata. Moreover, a graphical indication of each search result is located at coordinates (A.sub.X, B.sub.X) of a coordinate system comprising axis A and axis B. Axis A represents the first type of metadata and axis B represents the second type of metadata. For each search result, the coordinate A.sub.X is based on a value of the first type of metadata and the coordinate B.sub.X is based on a value of the second type of metadata” Paragraph [0028], WHERE “display a single text snippet of a single potential matching post” is broadly interpreted as context in each object in Fig. 6 (e.g. search result “Employee Sales (Quarterly Report)…”).
Malik, 20080005070, Fig. 3, discloses display a single text snippet of a single potential matching post (e.g. web site).
 Garbow et al., 20070168448, paragraph [0067],  “The relevant entity or entities may be highlighted by applying at least one of a single color, multiple colors, oscillating color, shading, a pattern, a font, a font size, a style, an animation, an outline, fading, etc…” 
Jenson, 20120084312, paragraph [0055], “…the suggested query terms can be presented in different fonts, type size, colors, etc. to reflect their relevance to the conversation 300, and the indicia of a query term's relevance may change as the conversation evolves. The relevance of a query term to the conversation may be determined, for example, based on the relevance to the entire conversation since monitoring of the conversation began or to a ”
Thus, the limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
	For claim 7, which discloses “The method of claim 6, wherein the two-dimensional search results display a first text snippet with a highest determined score relative to the plurality of determined scores for the plurality of potential matches in a first font size greater than a second font size for a remaining amount of text snippets.”
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “processor” to perform the “displaying” steps. The “processor” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional element – 
“display a first text snippet with a highest determined score relative to the plurality of determined scores for the plurality of potential matches in a first font size greater than a second font size for a remaining amount of text snippets” which are Selecting a particular data source or type of data to be manipulate and is in form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A”).
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “processor” to perform “displaying” step amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Further, the limitation “displaying” is not sufficient to amount to significantly more than the judicial exception because “displaying,” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “iv. Presenting offers and gathering statistics, OIP Techs.”
Lemaire: Paragraph [0028], discloses “…A size of each of graphical indication is also based on the relevancy value of the associated search result…” See Fig. 6 where the search result, “Employee Sales (Quarterly Report)…” is the most relevant search result, which also has largest front size, where “score” is broadly interpreted as “relevancy value”).
Malik, 20080005070, Fig. 3, discloses display a single text snippet of a single potential matching post (e.g. web site).
The relevant entity or entities may be highlighted by applying at least one of a single color, multiple colors, oscillating color, shading, a pattern, a font, a font size, a style, an animation, an outline, fading, etc…” 
Jenson, 20120084312, paragraph [0055], “…the suggested query terms can be presented in different fonts, type size, colors, etc. to reflect their relevance to the conversation 300, and the indicia of a query term's relevance may change as the conversation evolves. The relevance of a query term to the conversation may be determined, for example, based on the relevance to the entire conversation since monitoring of the conversation began or to a portion of the conversation (e.g., the most recent portion of the conversation)…”
Thus, the limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
For claim 8, it is a computer readable storage media claim having similar limitations as cited in claim 1. Thus, claim 8 is also rejected under the same analysis as explained in the rejection of rejected claim 1.
For claim 9, it is a computer readable storage media claim having similar limitations as cited in claim 2. Thus, claim 9 is also rejected under the same analysis as 
For claim 10, it is a computer readable storage media claim having similar limitations as cited in claim 3. Thus, claim 10 is also rejected under the same analysis as explained in the rejection of rejected claim 3.
For claim 11, it is a computer readable storage media claim having similar limitations as cited in claim 4. Thus, claim 11 is also rejected under the same analysis as explained in the rejection of rejected claim 4.
For claim 12, it is a computer readable storage media claim having similar limitations as cited in claim 5. Thus, claim 12 is also rejected under the same analysis as explained in the rejection of rejected claim 5.
For claim 13, it is a computer readable storage media claim having similar limitations as cited in claim 6. Thus, claim 13 is also rejected under the same analysis as explained in the rejection of rejected claim 6.
For claim 14, it is a computer readable storage media claim having similar limitations as cited in claim 7. Thus, claim 14 is also rejected under the same rationale as cited in the rejection of rejected claim 7.
For claim 15, it is a system claim having similar limitations as cited in claim 1. Thus, claim 15 is also rejected under the same analysis as explained in the rejection of rejected claim 1.
For claim 16, it is a system claim having similar limitations as cited in claim 2. Thus, claim 16 is also rejected under the same analysis as explained in the rejection of rejected claim 2.
For claim 17, it is a system claim having similar limitations as cited in claim 3. 
For claim 18, it is a system claim having similar limitations as cited in claim 4. Thus, claim 18 is also rejected under the same analysis as explained in the rejection of rejected claim 4.
For claim 19, it is a system claim having similar limitations as cited in claim 5. Thus, claim 19 is also rejected under the same analysis as explained in the rejection of rejected claim 5.
For claim 20, it is a system claim having similar limitations as cited in claim 6. Thus, claim 20 is also rejected under the same analysis as explained in the rejection of rejected claim 6.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 5, 8, 9, 10, 12, 15, 16, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (U.S. Pat. No.: 20160063117, hereinafter Carter), in view of Young et al. (U.S. Pub. No.: 20140053209, hereinafter Young).
For claim 1, Carter discloses a method comprising: 
searching and displaying content related to a post in an activity stream may include presenting, by a processor, an activity stream to a user.” paragraph [0006], “…The method may also include detecting a user selecting a post of the plurality of posts and analyzing content of the selected post. The method may additionally include searching at least other posts in the activity stream of the user for related content to the selected post based on the analysis of the content of the selected post. The method may further include generating a list of posts comprising related content to the selected post in response to the search and presenting the list of posts including the related content. The list of posts provides a history or context leading up to the particular post.” paragraph [0104], “In block 104, a user action may be detected with respect to a particular post in the activity stream. For example, the user may select a particular post in the activity stream by clicking-on the particular post using a computer pointing device, such as a mouse, selecting the particular post using another input device, such as the keys on a keyboard, or perform some other action to select the particular post..”
In block 106, content of the particular post or post selected by the user may be analyzed. Analyzing the particular post may include but is not necessarily limited to at least one of determining a keyword or keywords, a tag or tags, a topic of the particular post, and originator of the post, a time and date of the post, a categorization of the post if the post is associated with a particular category, class or type of post, such as whether the post originated from a friend, an expert or may be classified or categorized as a popular post..”
paragraph [0027], “In block 108, at least other posts in the user's activity stream may be searched for related content based on the analysis of the content of the particular post or selected post. For example, keywords, tags, topics, identification of certain people or other content from the analysis may be matched to the content of other posts in the user's activity stream or in other sources. Examples of other sources may include but is not necessarily limited posts in activity streams or networks of others, such as the author or originator of the particular post, posts by friends, posts by experts, popular posts, email of the user, social network activity of the user, a web browsing history of the user or other sources that may contain related content…” 
WHERE “a first channel” is broadly interpreted as “activity stream”)
WHERE “responsive to receiving a specific post selection submitted in a first channel” is broadly interpreted as “a user action may be detected with respect to a particular post in the activity stream” and “…searched for related content based on the analysis of the content of the particular post or selected post”)
WHERE “receiving, by one or more processors, query text associated with the specific post in the first channel, wherein the query text includes one or more words for performing a query evaluation” is broadly interpreted as “…the particular post or post selected by the user may be analyzed…determining a keyword or keywords” and “at least other posts in the user's activity stream may be searched for related content based on the analysis of the content of the particular post or selected post.” Where “performing a query evaluation” is broadly interpreted as performing a query search (e.g. “searched for related content” based on “a keyword or keywords, a tag or tags, a topic of the particular post, and originator of the post, a time and date of the post, a categorization” etc.));  
receiving, by one or more processors, a query location, wherein the query location includes a plurality of channels for performing the query evaluation (Carter: paragraph [0004], “…searching and displaying content related to a post in an activity stream may include presenting, by a processor, an activity stream to a user.” 
…The method may also include detecting a user selecting a post of the plurality of posts and analyzing content of the selected post. The method may additionally include searching at least other posts in the activity stream of the user for related content to the selected post based on the analysis of the content of the selected post. The method may further include generating a list of posts comprising related content to the selected post in response to the search and presenting the list of posts including the related content. The list of posts provides a history or context leading up to the particular post.” 
Paragraph [0020], “…Examples of online social networks which may enable activity streams may include but is not necessarily limited to MySpace, Facebook, IBM Connections, and LinkedIn…”
paragraph [0027], “In block 108, at least other posts in the user's activity stream may be searched for related content based on the analysis of the content of the particular post or selected post. For example, keywords, tags, topics, identification of certain people or other content from the analysis may be matched to the content of other posts in the user's activity stream or in other sources. Examples of other sources may include but is not necessarily limited posts in activity streams or networks of others, such as the author or originator of the particular post, posts by friends, posts by experts, popular posts, email of the user, social network activity of the user, a web browsing history of the user or other sources that may contain related content.”
Paragraph [0038], “…for selecting other sources that may be searched for related content. Examples of other sources that may be searched for related content in addition to the users activity stream may include…activity streams of other users in a social network…”
WHERE “receiving, by one or more processors, a query location, wherein the query location includes a plurality of channels for performing the query evaluation” is broadly interpreted as “…be matched to the content of other posts…in other sources” (e.g. “posts by friends, posts by experts, popular posts, email of the user, social network activity of the user, a web browsing history of the user or other sources that may contain related content…” and “activity streams of other users in a social network” (e.g. different channels)); 
responsive to extracting one or more ranking factors from the specific post selection, performing, by one or more processors, the query evaluation at the query location to collect a plurality of potential matching posts based on the one or more ranking factors (Carter: paragraph [0026], “The particular post or selected post may be analyzed using natural language processing (NLP) or other text or language processing to determine or identify keywords, tags, topics, etc. This processing may occur over any available, explicit or determined, textual content of a post. This process aims to, given the total content, categorize the relevant parts of the content into structured categories for a determinant system to use later on when evaluating the post”
paragraphs [0027]-[0030], “In block 108, at least other posts in the user's activity stream may be searched for related content based on the analysis of the content of the particular post or selected post. For example, keywords, tags, topics, identification of certain people or other content from the analysis may be matched to the content of other posts in the user's activity stream or in other sources. Examples of other sources may include but is not necessarily limited posts in activity streams or networks of others, such as the author or originator of the particular post, posts by friends, posts by experts, popular posts, email of the user, social network activity of the user, a web browsing history of the user or other sources that may contain related content…
In block 110, a list of posts including related content based on the search may be generated. The list of posts may also include related content from other sources. An identification of the other source and the associated related content may be included in the list of posts.”);
ordering, by one or more processors, the plurality of potential matches according to a plurality of determined scores for the plurality of potential matches, wherein each In block 114, the results of the search for related content and filtering of the search results or list of posts of related content including other sources of related content may be organized. For example, the remaining list of posts of related content may be organized chronologically and/or based on an interest relevance to the user…”
paragraph [0039], “A setting or weighting 307 may also be selected or set for each criteria. The GUI 300 may further include a feature 308 configured for specifying an interest relevance for rank ordering or prioritizing the list of posts similar to that previously described. A value 309 or percentage may be set for association with each interest relevance. For each section of the GUI 300 that a user may select from a list of entries, the user may also be able to specify additional entries concerning, but not limited to, other sources of content, criteria, and relevant interests”
WHERE “ordering” is broadly interpreted as “Organizing the remaining list of posts based on an interest relevance to the user may include rank ordering the list of posts based on a predetermined ranking or priority assigned to particular topics, keywords or tags that are matched, particular categories or classes of posts, identification of people or other parameter.” (NOTE: Fig. 1, 
displaying, by one or more processors, the ordering of the plurality of potential matches, search results based on a timeline and channel relevancy, wherein each of the plurality of channels is ordered according to channel relevancy compared to the first channel (Carter: paragraphs [0024]-[0025], “A post may originate from a friend if the originator is in the "friends list" or "network" of the user that is reading the post. The originator of a post may be classified as an expert when the post's content is identified as belonging to a particular field of knowledge that the system has determined through various criteria the originator has command over, or the submitted information by the originator may be considered highly-valued over that of others…”
paragraph [0031], “In block 114, the results of the search for related content and filtering of the search results or list of posts of related content including other sources of related content may be organized. For example, the remaining list of posts of related content may be organized chronologically and/or based on an interest relevance to the user…”
paragraph [0032], “In block 116, the results of the search and filtering may be presented to the user. Accordingly, the remaining list of related posts and associated content which may include related content from other sources, such as those previously described, may be presented to the user…”
paragraph [0037], “The GUI 300 may also include a feature 304 configured for selecting other sources that may be searched for related content. Examples of other sources that may be searched for related content in addition to the users activity stream may include but is not necessarily limited to e-mails associated with the user, social network activity of the user, activity streams of other users in a social network, an activity stream of an originator of the selected post in the user's activity stream, a web browsing history of the user, etc. A setting or weighting 305 may also be selected or set for each source based on a level of importance of the source, priority of the source or other characteristic associated with the source. The user may also specify other sources and set a weighting or priority.”
Paragraph [0038], “The GUI 300 may additionally include a feature 306 configured for defining or selecting criteria for filtering the list of posts including related content and other sources of related content to the post selected in the user's activity stream. The criteria for filtering may be similar to that previously described, for example, determining a level of exposure of the user to the content, a time frame of the post, and any other criteria that may result in deemphasizing a particular post or related content. A setting or weighting 307 selected or set for each criteria. The GUI 300 may further include a feature 308 configured for specifying an interest relevance for rank ordering or prioritizing the list of posts similar to that previously described…”
WHERE “timeline” is broadly interpreted as “chronologically”
WHERE “channel” is broadly interpreted as “source,” (e.g. “social network activity of the user” or “activity streams of other users”)
WHERE “channel relevancy” is broadly interpreted as “A setting or weighting 305 may also be selected or set for each source based on a level of importance of the source” (e.g. a post from a source with higher weight for the source which indicates more “channel relevancy”)
However, Carter does not explicitly disclose two-dimensional search results.
Young discloses two-dimensional search results (Young: Paragraph [0002], “…presenting search results on an electronic device, wherein the electronic device includes a tuner configured to tune the electronic device to receive scheduled programming. The method comprises receiving a search query; searching, with at least one processor, at least one data source based, at least in part, on the search query; and presenting results of the search using a time-based axis and a time-independent axis.” Paragraphs [0053]-[0054], [0056], Fig. 3,
WHERE “dimensional” is broadly interpreted as “axis”
WHERE “two-dimensional” is broadly interpreted as “time-based axis and a time-independent axis.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “SEARCHING AND DISPLAYING RELATED CONTENT TO A POST IN AN ACTIVITY STREAM” as taught by Carter by implementing “USER INTERFACE FOR ENTERTAINMENT SYSTEMS” as taught by Young, because it would provide Carter’s method with the enhanced capability of “…do not require a rigid visual presentation of scheduled programming content because the user is not restricted to navigating displayed entries using a five-way navigation command system. To this end, some embodiments of the invention are directed to methods and apparatus for an improved visual search interface.” (Young: paragraph [0030]).
For claim 2, Carter and Young disclose the method of claim 1, wherein the one or more ranking factors are selected from a group consisting of: 
information for a user who posted the specific post, information for one or more other users to whom the specific post was directed to, information for the first channel in which the specific post originated, a topic for the query text in the specific post, and a time when the specific post with the query text was submitted (Carter: paragraph [0022], “In block 106, content of the particular post or post selected by the user may be analyzed. Analyzing the particular post may include but is not necessarily limited to at least one of determining a keyword or keywords, a tag or tags, a topic of the originator of the post, a time and date of the post, a categorization of the post if the post is associated with a particular category, class or type of post, such as whether the post originated from a friend, an expert or may be classified or categorized as a popular post.” Paragraph [0031], “In block 114…the remaining list of posts of related content may be organized chronologically and/or based on an interest relevance to the user. The remaining list of posts after filtering may be organized chronologically based on a perceived time of an event referenced in the remaining search results or posts. If the time of the event cannot be determined, the time of the post may be used for listing the post. The ordering may be ascending or descending chronological order based on user preference. Organizing the remaining list of posts based on an interest relevance to the user may include rank ordering the list of posts based on a predetermined ranking or priority assigned to particular topics, keywords or tags that are matched, particular categories or classes of posts, identification of people or other parameter. Other mechanisms for organizing the list of posts may also be used.” Paragraphs [0037]-[0038], “The GUI 300 may also include a feature 304 configured for selecting other sources that may be searched for related content. Examples of other sources that may be searched for related content in addition to the users activity stream may include but is not necessarily activity streams of other users in a social network, an activity stream of an originator of the selected post in the user's activity stream, a web browsing history of the user, etc. A setting or weighting 305 may also be selected or set for each source based on a level of importance of the source, priority of the source or other characteristic associated with the source. The user may also specify other sources and set a weighting or priority.”).
For claim 3, Carter and Young disclose the method of claim 2, further comprising: reordering, by one or more processors, the plurality of channels for the plurality of potential matches according to the channel relevancy with respect to the first channel with the specific post (Carter: paragraph [0022], “In block 106, content of the particular post or post selected by the user may be analyzed. Analyzing the particular post may include but is not necessarily limited to at least one of determining a keyword or keywords, a tag or tags, a topic of the particular post, and originator of the post, a time and date of the post, a categorization of the post if the post is associated with a particular category, class or type of post, such as whether the post originated from a friend, an expert or may be classified or categorized as a popular post.” paragraph [0031], “In block 114, the results of the search for related content and filtering of the search results or list of posts of related content including or based on an interest relevance to the user…Organizing the remaining list of posts based on an interest relevance to the user may include rank ordering the list of posts based on a predetermined ranking or priority assigned to particular topics, keywords or tags that are matched, particular categories or classes of posts, identification of people or other parameter. Other mechanisms for organizing the list of posts may also be used…” Paragraphs [0037]-[0038], “The GUI 300 may also include a feature 304 configured for selecting other sources that may be searched for related content. Examples of other sources that may be searched for related content in addition to the users activity stream may include but is not necessarily limited to e-mails associated with the user, social network activity of the user, activity streams of other users in a social network, an activity stream of an originator of the selected post in the user's activity stream, a web browsing history of the user, etc. A setting or weighting 305 may also be selected or set for each source based on a level of importance of the source, priority of the source or other characteristic associated with the source. The user may also specify other sources and set a weighting or priority.”).
For claim 5, Carter and Young disclose the method of claim 2, wherein the two-dimensional search results display a second channel closer to the first channel than a third channel based on the channel relevancy with respect to the first channel (Carter: paragraphs [0024]-[0025], Paragraph [0030], “…Organizing the remaining list of posts based on an interest relevance to the user may include rank ordering the list of posts based on a predetermined ranking or priority assigned to particular topics, keywords or tags that are matched, particular categories or classes of posts, identification of people or other parameter…” paragraph [0031], “In block 114, the results of the search for related content and filtering of the search results or list of posts of related content including other sources of related content may be organized. For example, the remaining list of posts of related content may be organized…based on an interest relevance to the user…”
paragraph [0032], “In block 116, the results of the search and filtering may be presented to the user…include related content from other sources…”
paragraph [0037], “The GUI 300 may also include a feature 304 configured for selecting other sources that may be searched for related content. Examples of other sources that may be searched for related content in addition to the users activity stream may include but is not necessarily limited to e-mails associated with the user, social network activity of the user, activity streams of other users in a social network, an activity stream of an originator of the selected post in the user's activity stream, a web browsing history of the user, etc. A setting or weighting 305 may also be selected or set for each source based on a level of importance of the source, priority of the source or other characteristic associated with the source. The user may also specify other sources and set a weighting or priority.”
Paragraph [0038], “The GUI 300 may additionally include a feature 306 configured for defining or selecting criteria for filtering the list of posts including related content and other sources of related content to the post selected in the user's activity stream. The criteria for filtering may be similar to that previously described, for example, determining a level of exposure of the user to the content, a time frame of the post, and any other criteria that may result in deemphasizing a particular post or related content. A setting or weighting 307 may also be selected or set for each criteria. The GUI 300 may further include a feature 308 configured for specifying an interest relevance for rank ordering or prioritizing the list of posts similar to that previously described…” which indicates the second channel is closer to first channel than third channel (e.g. “specifying an interest relevance for rank ordering” and “A setting or weighting 305 may also be selected or set for each source based on a level of importance of the source, priority of the source or other characteristic associated with the source. The user may also specify other sources and set a weighting or priority” e.g. “channel” is broadly interpreted as “source,” based on “rank ordering,” when second channel has less relevance than first channel, but more relevance then third channel, then message from second channel is ranked to be closer than message from third channel).
For claim 8, it is a computer readable storage media claim having similar limitations as cited in claim 1. Thus, claim 8 is also rejected under the same rationale as cited in the rejection of rejected claim 1.
For claim 9, it is a computer readable storage media claim having similar limitations as cited in claim 2. Thus, claim 9 is also rejected under the same rationale as cited in the rejection of rejected claim 2.
For claim 10, it is a computer readable storage media claim having similar limitations as cited in claim 3. Thus, claim 10 is also rejected under the same rationale as cited in the rejection of rejected claim 3.
For claim 12, it is a computer readable storage media claim having similar limitations as cited in claim 5. Thus, claim 12 is also rejected under the same rationale as cited in the rejection of rejected claim 5.
For claim 15, it is a system claim having similar limitations as cited in claim 1. Thus, claim 15 is also rejected under the same rationale as cited in the rejection of rejected claim 1.
For claim 16, it is a system claim having similar limitations as cited in claim 2. 
For claim 17, it is a system claim having similar limitations as cited in claim 3. Thus, claim 17 is also rejected under the same rationale as cited in the rejection of rejected claim 3.
For claim 19, it is a system claim having similar limitations as cited in claim 5. Thus, claim 19 is also rejected under the same rationale as cited in the rejection of rejected claim 5.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (U.S. Pat. No.: 20160063117, hereinafter Carter), in view of Young et al. (U.S. Pub. No.: 20140053209, hereinafter Young), and further in view of ROH et al. (U.S. Pub. No.: 20150317388, hereinafter ROH), and further in view of Smirnov et al. (U.S. Pub. No.: 20160140232, hereinafter Smirnov).
For claim 4, Carter and Young disclose the method of claim 2, wherein receiving the query text associated with the specific post in the first channel (Carter: paragraph [0004], “…searching and displaying content related to a post in an activity stream may include presenting, by a processor, an activity stream to a user.” paragraph [0006], “…The method may also include detecting a user selecting a post of the plurality of posts and analyzing content of the selected post. The method may additionally include searching at least other posts in the activity stream of the user for related content to further include generating a list of posts comprising related content to the selected post in response to the search and presenting the list of posts including the related content. The list of posts provides a history or context leading up to the particular post.” paragraph [0104]).
However, Carter and Young do not explicitly disclose further comprises: 
responsive to determining the user did not specify the query text for the specific post, determining, by one or more processors, to utilize text present in the specific post as the query text; and 
displaying, by one or more processors, a notification to the user stating that the query text was not provided, wherein the notification requests confirmation from the user to utilize the text present in the specific post as the query text.
	ROH discloses specify the query text for the specific post, determining, by one or more processors, to utilize text present in the specific post as the query text; and to utilize the text present in the specific post as the query text (ROH: paragraph [0093], “Referring to FIG. 6, the user selects a query of interest from content displayed on an application interface 10. In this example, the user chooses a word "hiking" as a query 60 from a message displayed within a previous message displaying area 13 of the application interface 10 with a finger. Although the user selects only one word in this example, the aspects of the present disclosure are not limited thereto. The user may ” 
paragraph [0162], “In response to receiving the information layer generating event, a query is extracted from the content displayed within the application interface in operation 2003. For example, in the case of the application interface 10 of FIG. 1, the query extraction is performed using the entire message displayed within a particular object, such as a previous message displaying area 13, as a query.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “SEARCHING AND DISPLAYING RELATED CONTENT TO A POST IN AN ACTIVITY STREAM” as taught by Carter by implementing “INFORMATION SEARCH SYSTEM AND METHOD” as taught by ROH, because it would provide Carter’s method with the enhanced capability of “…information search technology to search for information from information sources using a query and to provide the search result to a user.” (ROH: paragraph [0003]) in order to resolve the inconvenient to the user (ROH: paragraph [0006], “to search for needed information while creating a document, the user may need to leave the currently running window and move to another window in which a different document or a different application is running. Then, after searching for information, the user needs to return to the initially operated window, which may also be inconvenient to the ”).
However, Carter, Young and ROH do not explicitly disclose further comprises: 
responsive to determining the user did not specify the query text, and displaying, by one or more processors, a notification to the user stating that the query text was not provided, wherein the notification requests confirmation from the user.
Smirnov discloses further comprises: responsive to determining the user did not specify the query text, and displaying, by one or more processors, a notification to the user stating that the query text was not provided, wherein the notification requests confirmation from the user (Smirnov: Paragraph [0008], “…If the search query fails to fully describe the information need, the query expansion function may identify a set of candidate patterns based the keywords in the search query and prompt the user to either enter additional keywords corresponding to the class of the missing component or to select from a set of candidate queries that more fully describe the information need.” An ordinary skill in the art would understand when no keyword is entered, it also falls in to definition “If the search query fails to fully describe the information need,” and where “select from a set of candidate queries that more fully describe the information need” is broadly interpreted as selecting entire message as query as supported in ROH).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “SEARCHING AND DISPLAYING RELATED CONTENT TO A POST IN AN ACTIVITY STREAM” as taught by Carter by System and Method of Expanding a Search Query” as taught by Smirnov, because it would provide Carter’s method with the enhanced capability of “…collaborative search techniques that enable customer support agents to quickly find solutions to technical support problems and to recommend web pages providing solutions to technical support problems to other persons in the technical support community…provides insight to knowledgebase managers on gaps in the knowledge base and new content to fill the gaps..” (Smirnov: paragraph [0004]).
For claim 11, it is a computer readable storage media claim having similar limitations as cited in claim 4. Thus, claim 11 is also rejected under the same rationale as cited in the rejection of rejected claim 4.
For claim 18, it is a system claim having similar limitations as cited in claim 4. Thus, claim 18 is also rejected under the same rationale as cited in the rejection of rejected claim 4.

Claims 6, 7, 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (U.S. Pat. No.: 20160063117, hereinafter Carter), in view of Young et al. (U.S. Pub. No.: 20140053209, hereinafter Young), and further in view of Lemaireet al. (U.S. Pub. No.: 20100131491, hereinafter Lemaire).
For claim 6, Carter and Young disclose the method of claim 5.
However, Carter and Young do not explicitly disclose, wherein the two-dimensional search results display a single text snippet of a single potential matching post for each of the plurality of potential matching posts.
Lemaire discloses, wherein the two-dimensional search results display a single text snippet of a single potential matching post for each of the plurality of potential matching posts (Lemaire: paragraph [0002], “Each of the search results received by the client identifies an electronic item (e.g., a Web page, a document, a report, a personal profile)…” paragraph [0009], “FIG. 6 is a view of search results presented in a two-dimensional linear format.” Paragraph [0027], “FIG. 6 is a graphical format…each search result is associated with at least a first type of metadata and a second type of metadata. Moreover, a graphical indication of each search result is located at coordinates (A.sub.X, B.sub.X) of a coordinate system comprising axis A and axis B. Axis A represents the first type of metadata and axis B represents the second type of metadata. For each search result, the coordinate A.sub.X is based on a value of the first type of metadata and the coordinate B.sub.X is based on a value of the second type of metadata” Paragraph [0028], 
WHERE “two-dimensional” is broadly interpreted as “two-dimensional linear format” or “a coordinate system comprising axis A and axis B”
WHERE “display a single text snippet of a single potential matching post” is broadly interpreted as context in each object in Fig. 6 (e.g. search result “Employee Sales (Quarterly Report)…”)).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “SEARCHING AND DISPLAYING RELATED CONTENT TO A POST IN AN ACTIVITY STREAM” as taught by Carter by implementing “DETERMINATION OF GRAPHICAL FORMAT TO PRESENT SEARCH RESULTS” as taught by Lemaire, because it would provide Carter’s method with the enhanced capability of “…Enhanced Linear Presentation of Search Results Based on Search Result Metadata …each search result, the coordinate A.sub.X is based on a value of the first type of metadata and the coordinate B.sub.X is based on a value of the second type of metadata…” (Lemaire: paragraph [0027]) in order to “improving the presentation of search results” (Lemaire: paragraph [0003]).
For claim 7, Carter, Young and Lemaire disclose the method of claim 6, wherein the two-dimensional search results display a first text snippet with a highest determined score relative to the plurality of determined scores for the plurality of potential matches in a first font size greater than a second font size for a remaining amount of text snippets (Lemaire: Paragraph [0028], “…A size of each of graphical indication is also based on the relevancy value of the associated search result…” See Fig. 6 where the search result, “Employee Sales (Quarterly Report)…” is the most relevant search result, which also has largest front size, where “score” is broadly interpreted as “relevancy value”).
SEARCHING AND DISPLAYING RELATED CONTENT TO A POST IN AN ACTIVITY STREAM” as taught by Carter by implementing “DETERMINATION OF GRAPHICAL FORMAT TO PRESENT SEARCH RESULTS” as taught by Lemaire, because it would provide Carter’s method with the enhanced capability of “…Enhanced Linear Presentation of Search Results Based on Search Result Metadata …each search result, the coordinate A.sub.X is based on a value of the first type of metadata and the coordinate B.sub.X is based on a value of the second type of metadata…” (Lemaire: paragraph [0027]) in order to “improving the presentation of search results” (Lemaire: paragraph [0003]).
For claim 13, it is a computer readable storage media claim having similar limitations as cited in claim 6. Thus, claim 13 is also rejected under the same rationale as cited in the rejection of rejected claim 6.
For claim 14, it is a computer readable storage media claim having similar limitations as cited in claim 7. Thus, claim 14 is also rejected under the same rationale as cited in the rejection of rejected claim 7.
For claim 20, it is a system claim having similar limitations as cited in claim 6. Thus, claim 20 is also rejected under the same rationale as cited in the rejection of rejected claim 6.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

YU ZHAO
Primary Examiner
Art Unit 2169



/YU ZHAO/Examiner, Art Unit 2169